DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-9 in the reply filed on 04/04/2022 is acknowledged.

Claims 1-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2022.

Response to Amendment



In response to the amendment received on 04/04/2022:
Claims 7-14 are currently examined.  
Claims 10-14 are newly added.
Claims 1-6 are withdrawn.

Specification




The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Claim 8 line 3 recites “light aggregate has sizes of 37.5-26.5, 26.5-19.0, 19.0-9.5, 9.5-4.75, 0-4.75”, wherein the aggregate sizes do not have proper antecedent basis in the specification, thus correction is required.

Claim Objections





Claims 7-14 are objected to because of the following informalities:  

Claim 7 S2 line 3 recites “60-82o ,“, wherein there is a space between 82o and comma, which appears to be a typographical error since there should be no space therein.

Similarly, claim 7 S3 line 2 recites “15-30 o C”, wherein there is a space between 30 and degrees (o), which appears to be a typographical error since there should be no space therein.

Claim 8 line 3 recites “light aggregate has sizes of 37.5-26.5, 26.5-19.0, 19.0-9.5, 9.5-4.75, 0-4.75”, wherein 0-4.75 is acceptable but appears to be inconsistent with how the grouping is listed because the rest of the limitation listed the higher number first before the lower number.  Examiner suggests rewriting to “4.75-0” so as to be consistent with the rest of the listing.

Claim 9 includes “??” marks after the number, which appears to be a typographical error and should be deleted.

Claims 10-14 are objected to because of their dependency on claim 7.

Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the phosphogypsum" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Examiner suggests amending the claim to either i) replacing “the” with “a” before phosphogypsum, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Similarly, there is insufficient antecedent basis for “balls” in claim 7 S3 line 1, S4 line 1, S5 line 1 and S6 line 1.
Examiner suggests amending the claim to either i) provide an antecedent for “balls” before S3, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 7 recites “water” in S1 line 1, and then in S2 line 1 and line 3.  However, it is unclear if the water added in S1 is the water that is being referred to in S2 because S2 lines 2-3 recites “adding water according to the weight percentages”; or more water is further added in S2 at the rate of 1.25-1.5 L/min.
Specification is also not clear how to treat water in S1 and S2 (see Specification at [0020]-[0026] disclosing the amount of water in examples 1-4, and indicating water is added according to the weight percentage, and the addition rate, similar to what is claimed).  
Examiner is treating the limitation as mixing the phosphogypsum, mineral powder, cement first, then adding the water according to the weight percentage at the rate of 1.25-1.5 L/min.
Examiner suggests amending the claim to i) clarify if the water in S1 and S2 are the same, or more water is added further in S2, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 8 line 3 recites “light aggregate has sizes of 37.5-26.5, 26.5-19.0, 19.0-9.5, 9.5-4.75, 0-4.75”, but there is no unit of measurement recited.
Examiner is treating the limitation to have the unit – mm because claim 7 S5 recites “the particle size of 10-40 mm”.  And, suggests amending the claim, i) such that the limitation recites  “37.5-26.5 mm, 26.5-19.0 mm, 19.0-9.5 mm, 9.5-4.75 mm, 0-4.75 mm” if mm is the intended unit of measure, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 8 line 3 recites “light aggregate has sizes of 37.5-26.5, 26.5-19.0, 19.0-9.5, 9.5-4.75, 0-4.75”, but it is unclear to which group the sizes 26.5, 19.0, 4.75 belong.  Thus an example question is, does the size 26.5 belong to the group 37.5-26.5 or 26.5-19.0?
Examiner suggests amending the claim so as to clarify to which group the sizes 26.5, 19.0, 4.75 belong.

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 7, the closest prior arts are the following:

i) Qiu (CN-109467348-A, with reference to the machine translation) (“Qiu” hereinafter).
Qiu teaches a method of preparing a phosphogypsum non-sintered ceramsite light aggregate (see Qiu at [0002] teaching the disclosure relates to the field of ceramsite production, and relates to a method for preparing fired-free ceramsite from phosphogypsum).
Qiu further teaches the main point of the method is that after drying phosphogypsum with a water content of 20%-30%, it is sieved or pulverized to form powder, and the phosphogypsum powder is mixed with cement and put into… ball-forming disc, water mist is sprayed to form balls with the rotation of the ball-forming disc (see Qui at [0007]), and then the phosphogypsum powder and the cement are evenly mixed and then conveyed to the spheronizing disc… the ball-forming disc moves in the opposite direction, and water mist is sprayed with the rotation of the ball-forming disc (see Qui at [0008])… the proportion of phosphogypsum, cement and water is 70%-85% of phosphogypsum, 5%-10% of cement, and 10%-20% of water (see Qui at [0009]), meeting the claimed S1: putting phosphogypsum, cement, and water into a mixer according to a weight percentages and mixing uniformly, wherein the mixture has weight percentages of phosphogypsum 80-90%, cement 6.5-10%; the water has a weight of 17% of total weight of mixture.  
However, Qiu does not explicitly teach i) mineral powder and the weight percentage of 3.3-10% in S1; and ii) S2 to S6, and there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify Qiu as claimed.

ii) Lin et al. (CN-106431101-A, with reference to the machine translation) (“Lin” hereinafter).
Lin teaches a method of preparing a phosphogypsum non-sintered ceramsite light aggregate (see Lin at [0002] teaching the disclosure relates… in particular to a phosphogypsum unburned ceramsite light aggregate and a preparation method).
Lin further teaches a phosphogypsum unburned ceramsite light aggregate and a preparation method, characterized in that… the following raw materials by weight percentage: calcium sulfate dihydrate 45-80% (taken to meet phosphogypsum), calcium oxide 1-6% (taken to meet mineral powder), ordinary cement 0.2-20%, water 34-50% (see Lin at [0012]).  Lin also teaches the preparation method comprises the following steps… (1) put calcium sulfate dihydrate, calcium oxide and ordinary cement into the mixing tank according to weight percentage and mix them evenly… (2) the… mixed raw material is metered and added water according to weight percentage while granulating (see Lin at [0017] to [0019]).  Thus, Lin meets the claimed limitations of S1 and S2 except for the recitations as set forth below.
However, Lin does not explicitly teach i) the water weight of 17% of total weight of the mixture in S1; ii) the granulation equipment has an inclination angle of 60-82o, and the water rate of 1.25-1.5 L/min in S2; and iii) S3 to S6, and there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify Qiu as claimed.

iii) Choi et al. (KR-20020096785-A, with reference to the machine translation) (“Choi” hereinafter).
Choi teaches a method of preparing a phosphogypsum non-sintered ceramsite light aggregate (see Choi at Abstract Constitution teaching the manufacturing method of artificial aggregates produced without pretreatment process is as follows: dry-mixing 50-80 wt% phosphogypsum, 5-15 wt% coal ash (taken to meet mineral powder), 10-45 wt% slag, 3-10 wt% cement… adding 10-40% (based on the composition) of water and mixing… forming into aggregates (3-40 mm)… and curing).  And, Choi teaches drum mixer (see Choi at line 12), thus meeting the claimed limitations recited in S1.
However, Choi does not explicitly teach S2 to S6, and there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify Choi as claimed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735